Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response (amendments, arguments) is acknowledged.  The allowable subject matter scope has been broadened based on review of the claim amendments, arguments thereto and support within the specification (see below).  Applicant’s amendments and arguments thereto have overcome the previous rejections of record; including the improper Markush grouping under either prong one or two, which had been fully mirrored in the related PCT written opinion which stated:
“Applicant should note that claim 1 [does] not define the peptide in such a manner that a skilled person would recognize a HR2 derived sequence. The number of possible variations is so large that it would be impossible for a skilled person to verify if he is working with a peptide of the invention and having the desired properties (antiviral and helical), without an undue burden.”  

The amendments along with the examiner under his discretion to expand the scope of search have triggered new rejections.
Claims 30, 32-33, 39-43, 47-50 and new claims 51-52 are pending and examined on the merits.
The examiner is open to interview at any time to advance prosecution on the merits.

Allowable Subject Matter – Elected Peptide Species SEQ ID NO: 46, & Expanded Scope to a Peptide Subgenus Comprising the Options Encompassing Peptide SEQ ID NOS: 36-49
	As previously stated, the elected peptide SEQ ID NO: 46 was not found to be reasonably taught or suggested by the prior art of record.  Further, after review, the allowable subject matter scope has been broadened based on review of the claim amendments, arguments and support Applicant may telephone the examiner at any time to review the claim amendment options in advance of the next response, if desired.

Election/Restrictions – Maintained but Withdrawn-in-Part, Subgenus and Species Search Expanded at the Discretion of the Examiner
Applicant's election with traverse of species peptide SEQ ID NO: 46 (4ca-var7) and asserted to be a variant of SEQ ID NO: 18 (which the examiner takes as the subgenus election) in the reply filed on 3/10/20 is acknowledged.  The traversal is on the ground(s) that the claims do not lack unity because they share a technical feature.  While that may apply to the claims themselves (for which a lack of unity was not applied) it does not apply equally to the individual and distinct peptide species.  As stated in the restriction, “these species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. This application contains claims directed to the following patentably distinct classes of species” [and] “the species are independent or distinct because as disclosed the even if a variant as now claimed in claim 39] is not in fact found to be a species of subgenus peptide SEQ ID NO: 18, because residue 16 of the latter requires a Leu (it is not an Xaa variable position), while elected peptide SEQ ID NO: 46 require an Ala variant at residue 16.  Thus, a search and analysis of these two peptides and the 8 standard sequence databases for each poses a serious burden, as any prior art on one will not read on the other, absent evidence to the contrary.
Asserted subgenus peptide SEQ ID NO: 18

    PNG
    media_image1.png
    206
    737
    media_image1.png
    Greyscale

v.  elected species peptide SEQ ID NO: 46

    PNG
    media_image2.png
    437
    727
    media_image2.png
    Greyscale

Additionally, applicant asserts the international authority searched the consensus sequence of peptide SEQ ID NO: 1. This is not found persuasive as a consensus search solely to search for any prior art that may read on a genus is not the same as a search and analysis of each individual distinct peptide species (e.g. 8 databases each in ABSS).  Further, each national Office carries out their own independent search and review of any given case.
The requirement is still deemed proper; however, the examiner in his discretion has expanded to the subgenus of peptide SEQ ID NO: 18 and variant species thereof peptide SEQ ID NOS: 36-49.

Claim Rejections - 35 USC § 112(a)(i)/(pre-AIA ) – Written Description, New, Necessitated by Amendments, Expansion of Search Under the Discretion of the Examiner
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, 

Claims 30, 32-33, 39-43, 47-50 (but not new claims 51-52, see objection below) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case:  Support (possession of the relevant species thereto) is not found for the claimed genus peptide SEQ ID NO: 17 (with an Xaa at every position and the option for up to 6 amino acids to even be removed from the 19mer peptide) and any salt or variant thereof, which as the international authority framed it, such does not define the peptide in such a manner that a skilled person would recognize a HR2 derived sequence. The number of possible variations is so large that it would be impossible for a skilled person to verify if he is working with a peptide of the invention and having the desired properties (antiviral and helical), without an undue burden.

In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus peptide SEQ ID NO: 17 and any salt or variant thereof. 
With the exception of the peptide subgenus above, salts thereof, and variant peptide species SEQ ID NOS: 36-49 thereof comprising the core 2, 5, 8, and 12 positional modifications noted above, the skilled artisan cannot envision the detailed chemical structure  of the encompassed variants, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 

Claim Rejections - 35 USC § 112(b), New, Necessitated by Amendments, Expansion of Search Under the Discretion of the Examiner
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation "of formula (C2)" in line 2 and depends to claim 39.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections, New, Necessitated by Amendments, Expansion of Search Under the Discretion of the Examiner
New claim 51 is objected to because of the following informalities:  the term --one-- is missing after the term “least”.  
New claims 51-52 would be in condition for allowance if amended to include all the limitations of the base claims to which they depend, as the peptide species claimed therein were not found reasonably taught or suggested by the prior art of record. (Note:  Claims such as 42 and 43 are not; however, because when all the other limitations are included therein, there 
Appropriate correction is required.

Claim Observations, New
	In claim 50, line 2, the term “infections” should be singular and not plural it is believed.
In new claim 52, peptide SEQ ID NO: 39 is missing (while all other peptide SEQ ID NOS: 36-49 are present), and if not intended such should be inserted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654